Citation Nr: 1717954	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-29 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD) prior to May 24, 2012 and in excess of 10 percent for CAD from May 25, 2012 to August 1, 2013.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:  Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winton-Salem, North Carolina which, in part, denied entitlement to service connection for erectile dysfunction and hypertension; granted CAD and assigned initial staged disability ratings of 30 percent, effective September 19, 2010 and 10 percent, effective May 24, 2012.

During the course of the appeal, in a January 2015 RO rating decision, the Veteran's CAD was increased to 60 percent disabling, effective August 2, 2013.   In his substantive appeal, he expressed that he did not disagree with the assigned 60 percent disability rating; however, did indicate ongoing disagreement with the disability ratings assigned prior to August 2, 2013.  Accordingly, the Board maintains jurisdiction over the issues concerning initial disability ratings assigned for the Veteran's CAD prior to August 2, 2013.  

In a March 2016 Board decision and remand, entitlement to total disability based on individual unemployability (TDIU) was granted, effective March 17, 2009, and the matters of entitlement to an initial increased staged ratings for CAD prior to August 2, 2013, service connection for hypertension and erectile dysfunction were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, the matter of entitlement to TDIU is not for consideration as part-and-parcel of the Veteran's CAD initial increased rating claim as the Board's grant reflects the full benefit of such.




FINDINGS OF FACT

1.  For the entire appeal period, resolving doubt in the Veteran's favor, the Veteran's CAD was at worst, productive of a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue and dizziness; there was not more than one episode of acute congestive heart failure in the past year or chronic congestive heart failure and left ventricular dysfunction had an ejection fraction greater than 50 percent.

2.  The preponderance of the evidence is against finding that the Veteran has hypertension that is etiologically related to a disease, injury, or event which occurred in service.

3.  The preponderance of the evidence is against finding that the Veteran has erectile dysfunction that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  For the entire appeal period, and resolving doubt in the Veteran's favor, the criteria for an initial disability rating of 60 percent for CAD, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

For the matters of entitlement to service connection for hypertension and erectile dysfunction, VA's duty to notify was satisfied by a February 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Once service connection is granted the claim is substantiated, as is the case for the matter of an initial increased rating for CAD, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required for this matter.

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

Pursuant to the March 2016 Board remand, appropriate attempts to obtain outstanding private treatment records were conducted and an adequate VA medical opinion was obtained in October 2016.


In regard to obtaining outstanding private medical records, the Veteran submitted necessary authorization and VA sent two letters to the identified private physician, first in April 2016 and later in June2016, but no records were received.  The Veteran was notified of VA's failed attempts to procure the private records in a June 2016 letter.  These actions comply with VA's duty to assist found at 38 C.F.R. § 3.159 (c)(1).

In regard to exam adequacy, the Board acknowledges the Veteran's argument, through his attorney, which challenges the adequacy of the May 2012 VA heart examination and October 2013 supplemental opinion and the May 2012 VA hypertension examination and the October 2013 supplemental opinion.  In doing so, the Veteran has essentially requested the Board's reliance on privately submitted evaluations of the Veteran's heart condition (from 2012 and 2014) and treatise evidence for both conditions.  See correspondences received January 1, 2016 and November 26, 2016.  

A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations, and it provides a sufficiently detailed description of the disability so that the Board can make a fully informed evaluation of the claimed disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds the attorneys argument unpersuasive in finding the VA examinations of record are inadequate for rating purposes.  Despite challenges to the credentials and credibility of the VA medicals professionals who conducted the May 2012 VA heart and hypertension examinations and the October 2013 supplemental opinions, a medical doctor and a nurse practitioner, respectively, the Board finds that the VA medical professionals are competent and has found no valid reason to doubt their credibility.

In regard to the Veteran's heart examinations/opinions, the Veteran argues that the May 2012 VA contract examiner relied on an inaccurate factual premise in determining the severity of the heart condition due to an inconsistency within the report and failure to elaborate on a statement related to the impact of this condition on his ability to work.  The Veteran further argues that the October 2013 addendum opinion failed to provide an adequate rationale because a portion of the rationale was not thoroughly explained.  

The Board finds that any mild inconsistencies in the May 2012 VA examination report do not amount to an inaccurate factual premise and does not ultimately undermine the examiner's findings.  When read as a whole, both the May 2012 examination and October 2013 opinion provide adequate detail and rationale regarding the nature and severity of the Veteran's heart condition, including findings related to the objecting testing for rating purposes.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole in determinations of adequacy); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

For the Veteran's challenge of the May 2012 VA hypertension examination and October 2013 addendum, the Board notes that there has been a supplemental opinion provided in October 2016.  Regardless, the Board will consider the Veteran's arguments as applied to all VA examinations during the appeal period.  Here, the Veteran argues that the examiner's failed to discuss the significance of elevated blood pressure readings in-service and the significance of elevated readings such as hypertriglyceridemia, blood glucose, cholesterol and an enlarged liver as it relates to metabolic syndrome based on the submission of treatise evidence.  

The Board finds that the October 2016 VA opinion included a clear and thorough rationale based on medical expertise and a review of the evidence, including lay statements, VA and non-VA medical evidence.  While the examiner is expected to review pertinent evidence, she is not required to discuss all the evidence of record and a review of the electronic record was indicated.  Further, as discussed in greater detail below, the treatise evidence is vague and speculative and fails to establish plausibility of his theory of entitlement.  Treatise evidence does not suggest an etiological link (i.e. an in-service onset) between the Veteran's hypertension and service.   

Initial increased rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Coronary artery disease

The Veteran is currently assigned a disability rating of 30 percent for the period prior to May 24, 2012 due to CAD and 10 percent from May 25, 2012 to August 1, 2013.  As noted in the introduction, the Veteran has not expressed disagreement with his CAD rating for the period from August 2, 2010 and beyond.  

The Veteran's coronary artery disease has been evaluated under Diagnostic Code (DC) 7005.  Under this DC, a rating of 10 percent is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required.  A 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Finally, a 100 percent rating contemplates documented coronary artery disease (DC 7005) or myocardial infarction (DC 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104.

Private treatment records reflect that the Veteran presented with chest pain and was hospitalized for 2 days in September 2009 with a diagnosis of pericarditis.  Myocardial infarction was initially suspected but upon cardiac catheterization no acute myocardial infarction was found.  The Veteran had nonobstructive old chronic disease of the right coronary artery.  A stress test was scheduled for a later date to determine the physiological significance of the nonobstructive disease of the right coronary artery.  An electrocardiogram was conducted for two days.  The Veteran had a normal left ventricular fraction of 64%, mild left ventricular hypertrophy and mild regurgitation.  See private treatment record (Dr. O) received March 4, 2011.  

As noted in the September 2009 records, a private myocardial perfusion imaging study (nuclear stress test) was conducted October 2, 2009.  The test revealed that the ortal METs achieved was 4.6 and left ventricular ejection fraction was 58%.  As 85% or greater of the max heart rate was not achieved, the sensitivity of the test was reduced.  The Veteran walked 3 minutes and the test was stopped due to leg pain.  See private treatment record (Dr. O) received March 4, 2011.  

The Veteran submitted an ischemic heart disease disability benefits questionnaire (DBQ) signed January 10, 2012 by his heart physician (Dr. O).  Coronary artery disease was diagnosed September 14, 2009.  The treatment plan included taking continuous medication for the condition.  There was no myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker or implanted automatic implantable cardioverter defibrillator, or congestive heart failure.  There was no evidence of cardiac hypertrophy or dilation.  Initially, the physician indicated that a diagnostic exercise stress test had been conducted but a METs level was not provided.  Thereafter, the physician indicated that exercise METs testing was not completed because it was not required as part of the Veteran's treatment plan.  Thus, an interview-based stress test was provided.  The Veteran had a METs level was 1-3 METs (consistent with activities such as eating, dressing, taking a shower, slow walking (2 miles per hour)) with symptoms of dyspnea, fatigue and dizziness.  The left ventricular injection fraction was 60% from testing dated September 14, 2009.  The Veteran complained that his ability to work was impacted due to dyspnea on mild exertion.  

A VA contract examination was conducted in a report signed May 24, 2012 on an ischemic heart disease DBQ.  Coronary artery disease was diagnosed in 2005.  The Veteran's treatment did not include taking continuous medication for the condition.  There was no percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker or implanted automatic implantable cardioverter defibrillator, congestive heart failure.  There was not more than one episode of acute congestive heart failure in the past year.  A diagnostic exercise test was not conducted.  The Veteran denied experiencing symptoms of dyspnea, fatigue, angina, dizziness or syncope with any level of physical activity.  There was no evidence of cardiac hypertrophy or dilation.  An electrocardiogram, X-ray and echocardiogram were conducted in May 2012 in association with the examination.   The electrocardiogram and X-ray results were normal.  The left ventricular ejection fraction was 71%.  See also May 2012 test results labeled "C&P" and "Diagnostics" dated in Virtual VA as June 6, 2012.

The RO requested a clarification opinion to reconcile findings from the January 2012 private DBQ and the May 2012 VA DBQ.  

In an October 17, 2013 VA opinion, the VA examiner stated that the left ventricular 71% ejection fraction from the most recent echocardiogram was at least as likely as not the best indicator of the Veteran's current heart condition.  In support of this opinion, the examiner essentially detailed the nature of the Veteran's heart condition.  The Veteran was diagnosed with coronary artery disease in 2005 and there was no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, pacemaker or congestive heart failure.  Further, the examiner highlighted an April 4, 2011 VA urology record which stated that the Veteran reported having a very strong libido, good exercise tolerance, and that he could climb two flights of stairs without difficulty.  Thus, the treatment record indicated that his METs level was greater than 1-3.  See October 2013 VA medical opinion in Virtual VA document labeled "CAPRI" dated October 17, 2013.

The Board notes that an addendum opinion was provided October 22, 2013 which addressed whether or not the Veteran has a current diagnosis of ishemic heart disease; however, the matter of whether the Veteran has a current diagnosis of ischemic heart disease has already been established.  See October 2013 VA medical opinion in Virtual VA document labeled "CAPRI" dated October 23, 2013.

VA treatment records reflect multiple notations from 2010 through 2011 that the Veteran had strong libido, good exercise tolerance and could climb two flights of stairs without difficulty.  See records dated September 29, 2010, November 2, 2010, February 3, 2011, and March 4, 2011

For the period prior to May 24, 2012, the Board resolves doubt in the Veteran's favor and grants a rating of 60 percent, as a METs level of 4.6 was documented in an October 2009 private myocardial perfusion imaging study and symptoms of dyspnea, fatigue and dizziness were endorsed during the private 2012 DBQ.  During this time period, the Veteran's left ventricular ejection fraction ranged from 58 to 71 percent.    

The Board notes that the private 2012 DBQ provided an interview-based METs level of 1-3, indicative of a higher, 100 percent rating.  Here, the private physician (Dr. O) indicated that an exercise stress test had been conducted but did not indicate the date of this test.  Although not referenced by the private physician, a stress test authorized by the same private physician (Dr. O) from October 2009 is of record, which indicates a METs level of 4.6, as summarized above.  An interview-based METs test is to be used only when a laboratory determination of METs by exercise testing cannot be done for medical reasons.  38 C.F.R. § 4.104.  Further, the October 2013 VA opinion found that the left ventricular ejection fraction was a better indicator of the Veteran's heart condition (as opposed to METs).  The Veteran's ejection fraction levels were at worst, greater than 50 percent, which is consistent with lower ratings of 30 and even 10 percent.  

A rating in excess of 60 percent is not warranted at any time: there is no evidence, to include history, of chronic congestive heart failure, left ventricular dysfunction with an ejection fraction of less than 30 percent, or competent evidence of a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, to include hypertension, although not shown in service, may be presumed to have incurred in or aggravated by service if they manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

Hypertension

The Veteran asserts hypertension onset in-service.  See correspondence dated October 11, 2011.  Specifically, the Veteran, through his attorney, contends that in-service evidence of elevated diastolic blood pressure levels and/or findings of elevated glucose levels, triclyceride, and an asymptomatic enlarged liver indicate that hypertension onset in-service.  See November 21, 2014 attorney correspondence.

The Veteran has a current diagnosis of hypertension.  See e.g., May 2012 and October 2016 VA examinations.

VA regulations provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, DC 7101.  

Accompanying Note (1) defines "hypertension," for VA purposes, as being diastolic blood pressure that is predominantly 90 millimeters or greater. "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  

In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that hypertension is etiologically related to service.  

The Board observes that hypertension was not manifested during service or within one year of the Veteran's separation from active duty in 1991.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records (STRs) establish an in-service disease, injury, or event but there is no indication of any chronic hypertension.  

The STRs show numerous blood pressure readings throughout the Veteran's 30 years of service.  Some of the diastolic level readings may be considered borderline or hypertensive.  For example, in September 1975 the Veterans blood pressure was 122/90, though the same record documented 120/86 after the Veteran was "sitting a while."  Three readings were considered borderline in October 1978 (120/88), though the "objective" portion of the record stated that the blood pressure was 120/80, May 1981 (108/88) and October 1984 (116/88).  The Veteran's readings are considered hypertensive in November 1984 (104/90), November 1987 (137/96), April 1989 (130/90) and September 1994 (124/90).   As such, an in-service disease, injury, or event is established.  

Despite intermittent readings that may be characterized as borderline or hypertensive throughout treatment, the STRs are absent any actual diagnosis or treatment of any hypertension.  In over sixteen in-service VA examinations from 1973 through 1994, the Veteran had normal vascular clinical evaluations and blood pressure readings that are not considered borderline or hypertensive.  This includes the Veteran's May 1994 exit examination (112/74).  As such, STRs do not establish the existence of any chronic hypertension.

Post-service VA treatment records show elevated blood pressure readings but fail to establish an etiological link between any chronic hypertension and service.   The first indication of any treatment for hypertension is in 2000, over 5 years post-service and based on the opinion of the October 2016 VA examiner, the first documented diagnosis of chronic hypertension is in 2006, over 12 years post-service.  

As noted, the first post-service documented instance of any hypertension or treatment of such was in May 2000.  At this time, the Veteran presented with a blood pressure reading of 142/95 and complaints of headaches for over two weeks.  An impression of headaches in the setting of moderate (previously undiagnosed) hypertension without associated symptoms or physical findings was stated.  It was noted that hypertension "may or may not be" the cause of headaches but is still worth treating.  The Veteran was provided medication to treat the blood pressure (hydrochlorothiazide), instructed to monitor and record his blood pressure at-home, and referred to primary care.  See VA treatment record received June 16, 2005, pg. 3 of 3.  However, it does not appear the Veteran had any ongoing hypertension diagnosis or treatment after this visit.  

Five years later, in January 2005, the Veteran was seen for a blood pressure check.  It was noted that he did not have any history of hypertension.  Four days prior, he had an upper respiratory infection and mild headache.  He self-checked his blood pressure and it was 150/80 and after a few hours the headache resolved and blood pressure was in normal limits.  The Veteran did not have elevated blood pressure.   See VA treatment record received March 6, 2006, pg. 23-24 of 44.  

In a March 2006 record, elevated systolic blood pressure had been observed over the last five visits.  The Veteran was diagnosed with systemic hypertension and provided lisinopril to treat the condition.  See VA treatment record received March 6, 2006, pg. 5 of 44.

Regardless of the chronic disability onset date, the passage of even five years between active duty and his initial hypertension treatment, though not dispositive, is a factor that tends to weigh against the claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Veteran was afforded a VA hypertension examination in May 2012.  A diagnosis of hypertension was provided with 2012 indicated as the date of diagnosis.  The Veteran reported that he was diagnosed in 1993 by a physician as it was showing at physicals and he was getting headaches.  He reported symptoms of headaches.   No etiological opinion was provided.

In an October 17, 2013 addendum, a different VA examiner provided a negative nexus opinion.  It stated that the Veteran was diagnosed with hypertension in 2009 and it was less likely as not a continuation of blood pressure readings documented September 1975 and September 1994 readings, noted above.  Blood pressure readings in the STRs did not meet diagnostic criteria for a diagnosis of hypertension.  See October 2013 VA medical opinion in Virtual VA document labeled "CAPRI" dated October 17, 2013.

The Veteran, through his attorney, submitted treatise evidence in support of his claim in a correspondence received November 2014 (dated November 12, 2013).  

Quotations and links to the National Heart, Lung and Blood Institute (NIH) and The Harvard Medical School of Family Health Guide were provided.  The articles provide general information about hypertension, specifically interpreting blood pressure readings.  Of note, when reading systolic and diastolic numbers, the more severe number should be used to determine the category (severity).  Diastolic levels from 80-89 are considered pre-hypertension and levels of 90-99 indicate stage 1 hypertension.  

Quotations and links to a 2007 study titled, The importance of diastolic blood pressure in predicting cardiovascular risk, were provided.   Isolated diastolic hypertension in young adults (mean age 40) frequently evolve into systolic-diastolic hypertension.  Also, isolated diastolic hypertension occurs predominantly in men with metabolic syndrome.  Thereafter, a quote from NIH was referenced, which essentially explains that metabolic syndrome is a group of risk factors (including high blood pressure).  Metabolic syndrome is a risk factor for developing heart disease and "other health problems."

The Board notes that a treatise "can provide important support when combined with an opinion of a medical professional" if the treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  Here, the treatise information does not specifically relate to the facts and circumstances surrounding this particular case, despite the attorney's reference to in-service STRs and lab findings.  Rather, the provided excerpts are general and speculative in nature as they provide basic information about blood pressure readings and metabolic syndrome.  No article pertains specifically to this Veteran and the articles are not combined with any opinion of a medical professional.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, this information, alone, is of very little probative value.

In a March 2016 remand, the Board requested a medical opinion to address the etiology of the Veteran's hypertension.  In doing so, the Board highlighted the Veteran's in-service elevated diastolic blood pressure readings and the May 2000 hypertension treatment associated with headaches.   

A VA medical opinion was provided in October 2016.  The VA examiner provided a negative nexus opinion between the Veteran's hypertension and active duty, including elevated/borderline diastolic blood pressure readings taken during his active duty service.  The VA examiner found that the Veteran did not meet the criteria for a hypertension diagnosis in-service.  She opined that in-service, there was only one blood pressure reading considered elevated April 1989 (130/98) and all other blood pressure readings were equal or below 140/90 which is considered normal.  This elevated reading was an isolated event and not considered hypertension.  The examiner reiterated that any borderline values in-service were likely isolated events.  Post-service, a 1995 VA general medical examination showed that the Veteran had blood pressure of 120/85.  As explained, this reading was considered normal.  The examiner opined that medical records did not support a diagnosis of hypertension until early 2006.  It was detailed that in 2005, the Veteran had complaints of headaches, blood pressure was elevated and at that time, the Veteran did not have a history of hypertension.  In 2006, the Veteran began medical treatment for hypertension.  There was no evidence of long-standing hypertension without treatment.  Here, there was a gap of more than 10 years between the Veteran's separation from service and his diagnosis and treatment of hypertension.  If left untreated, hypertension for 10 years would have effects in the heart, which we do not see.  In support of this finding, the examiner cited objective clinical findings.  Heart X-rays from 2012 were normal and the echocardiogram showed a normal sized left ventricle with normal ejection fraction.   There is no evidence of long standing hypertension without treatment.  

The Board finds the negative VA nexus opinion from 2016 to be highly probative, as it was based on a thorough review of the Veterans medical records, evaluation of the Veteran, and cites to relevant medical principles.  The VA examiner relied on her expertise in determining that any in-service elevated blood pressure readings are considered isolated events.  The examiner was unable to find a diagnosis of hypertension until 2006 when the Veteran began ongoing treatment for the condition and cited medical evidence from prior to 2006 which supports that the Veteran did not have any ongoing hypertension diagnosis or treatment.  Significantly, she used objective findings to support that there was no evidence to support the existence of any untreated hypertension condition prior to 2006.   

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

The Board notes lay statements from the Veteran which assert that hypertension onset in-service.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the onset of hypertension or a relationship between hypertension and service is outside the realm of common knowledge of a lay person as it requires medical knowledge of the complexities of the cardiovascular system and objective clinical testing.  See Jandreau v. Nicholson, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  To the extent the Veteran is competent to relay a diagnosis from a medical professional, the Board concludes that the report of the 2016 medical professional is far more probative than the Veteran's unequivocal statements that he believes he was told that he had (chronic) hypertension in 1993.  Medical evidence near this time period does not support his contention.  In contrast, the examiner considered the Veteran's lay contentions, elevated blood pressure readings and noted various treatment records in determining that the onset of chronic hypertension was in 2006.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for hypertension is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Erectile dysfunction

The Veteran asserts entitlement to service connection for erectile dysfunction as secondary to hypertension.  See report of general information dated February 27, 2012. 

A May 2012 VA examiner diagnosed the Veteran with erectile dysfunction and provide a positive nexus opinion between the Veteran's erectile dysfunction and hypertension.  As the Veteran is not service connected for hypertension, service connection for erectile dysfunction is not warranted.  38 C.F.R. § 3.310.

The evidence of record does not indicate that this disability is directly related to service.  The Veteran's STRs do not show any related symptoms or treatment for such a condition and it has been determined that the disability did not have its onset until 2009, approximately 15 years after discharge from active service.  Indeed, the Veteran, himself, has not made such an allegation.  See Jandreau, 492 F.3d at 1377   (The Veteran is competent to relate the onset of his symptomatology of erectile dysfunction as it is readily observable.).  His sole contentions have been that it should be service connected based on a secondary theory of entitlement due to his hypertension.  Thus, the Board concludes that there is no in-service incurrence or nexus relating this disability to the Veteran's active military service.  There is no doubt to be resolved; service connection for erectile dysfunction is not warranted on a direct basis.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303.

Thus, the preponderance of the evidence weighs against service connection for erectile dysfunction; there is no doubt to be resolved; service connection is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

For the period prior to August 2, 2013, an initial 60 percent rating for CAD, but no more, is warranted.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for erectile dysfunction is denied.





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


